Citation Nr: 0028324	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to nonservice-connected pension benefits for a 
spouse on an accrued basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in April 1998.  


FINDING OF FACT

The evidence of record at the time of the veteran's death 
showed both he and the appellant had been married to others 
prior to their marriage to each other, but did not show that 
each of those prior marriages was lawfully terminated.  


CONCLUSION OF LAW

The appellant is not the spouse of the veteran for VA pension 
benefits for accrued purposes.  38 U.S.C.A. § 101(3), 1521, 
5121(a)(2) (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.1(j), 
3.50, 3.204, 3.205, 3.1000 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, whose marriage to the veteran was deemed valid 
for purposes of receiving death benefits, contends that she 
is entitled to recognition as the veteran's spouse for VA 
pension purposes for accrued benefits.  At the time of his 
death the veteran was attempting to establish that he was 
free to marry the appellant when he did so in June 1979 
because all of his and her prior marriages to others had been 
terminated by divorce or death.  He argued that, by 
establishing that those prior marriages had been lawfully 
terminated, he should have been receiving nonservice-
connected pension benefits at the rate for a veteran with one 
dependent, not at the single rate, pursuant to 38 U.S.C.A. 
§ 1521(c).  

The veteran died in January 1998, and the appellant's claim 
for accrued benefits was received in February 1998.  The 
veteran had reported that, before marrying the appellant, he 
was married to six other women.  He also reported that the 
appellant had previously been married, but the number of 
times she had been married was not clear.  In a memorandum 
dated in October 1995 the veteran's representative identified 
all of the veteran's previous spouses except Betty K, who he 
married in 1942, and whose divorce decree is of record.  That 
memorandum also appeared to identify all of the appellant's 
previous spouses except Shell E, whose divorce decree is of 
record.  In addition to identifying those former spouses, the 
representative provided locations and docket numbers of the 
relevant documentation required to prove the lawful 
terminations of all of the marriages except the veteran's 
marriage to Nola.  In response to the October 1995 
memorandum, the RO sent the veteran a letter in November 1995 
telling him to obtain and submit divorce decrees or death 
certificates, as necessary.  He did not do so.  

At the hearing before a hearing officer in July 1997 the 
hearing officer incorrectly stated that the only two marriage 
terminations that had yet to be documented were the veteran's 
marriage to Bonnie S., and the appellant's marriage to Shell 
E.  The representative subsequently submitted appropriate 
documentation reflecting the terminations of those two 
marriages.  The representative also submitted a statement 
from Nola in which she indicated her marriage to the veteran 
was terminated in a divorce in California, but when the RO 
contacted her to obtain additional information or 
documentation of the termination, no response was received.  

Although the veteran's appeals terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, the deceased veteran's claim 
for VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  The accrued benefits claim is 
"derivative of" the veteran's claim and, by statute, the 
appellant takes the veteran's claim as it stood on the date 
of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  A 
surviving spouse may be paid periodic monetary benefits, due 
and unpaid for a period not to exceed two years, to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of 
death.  38 U.S.C.A. §§ § 101(31); 5121(a); 38 
C.F.R. §§ 3.1(j), 3.50, 3.1000.  

Under the provisions of 38 C.F.R. §§ 3.204, 3.205 the RO in 
this case sought additional documentation in the form of 
divorce decrees and death certificates that could be used to 
establish that the veteran's and the appellant's prior 
marriages to others had been lawfully terminated, and 
therefore that the veteran was free to marry the appellant in 
June 1979.  That evidence was never received, however.  As 
set out above, the veteran reported having been married once 
to the appellant, and six times before that.  Divorce decrees 
were received regarding two of those earlier marriages, but 
not regarding the other four.  Similarly, the appellant 
submitted only one divorce decree, and has not submitted 
documentation of the lawful termination of her other 
marriages.  

In the absence of sufficient evidence of the termination of 
the parties' prior marital relationships, the Board cannot 
conclude that the evidence of record at the time of the 
veteran's death in January 1998 established that the 
appellant should had been found to be his spouse for VA 
benefit purposes.  As a result, the evidence does not support 
a finding that the veteran should have been paid additional 
nonservice-connected pension benefits prior to his death.  
Accordingly, the appellant's claim for accrued benefits must 
be denied.  38 U.S.C.A. § 101(3), 1521, 5121(a)(2) (West 1991 
and Supp. 1999); 38 C.F.R. §§ 3.1(j), 3.50, 3.204, 3.205, 
3.1000 (1999).  


ORDER

Entitlement to nonservice-connected pension benefits as a 
surviving spouse on an accrued basis is denied.  


		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals



 

